DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/2/2021 has been entered.
Claims 1, 3-5, 7, 9-11, 13-26, 29 and 30 are pending in the application.  Claims 13-26 are withdrawn.  Claims 1, 3-5, 7, 9-11, 29 and 30 are currently under examination.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 7, 9-11, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al (eLIFE 2014, 3: e04766,pages 1-13), in view of Anderson et al (US 20170015994) and Hu et al (IDS).  This rejection has been rewritten to address the amendment.  
Lin et al. teach a method of enhanced homology-directed human genome engineering by controlled timing of CRISPR/Cas9 delivery (see title and abstract).  Lin et al. teach the method comprises the steps of: cleaving a DNA in the synchronized and released population of cells using at least one CRISPR/Cas9 system comprising a ribonucleoprotein complex (RNP), repairing the cleavage site by annealing the cleaved DNA with a single stranded deoxyoligonucleotide comprising a first region complementary to the first cleavage site and a second region complementary to the second cleavage site and (see abstract and page 2, 1st paragraph).  Lin et al. teach the ssODN comprises 183 nucleotides (see Figure 1 and legend on pages  and 4).  Lin et al. teach that the homology arm is about 90 nt (see Figure 2C and legend).  Lin et al. teach that the first and second region are directly linked.  
Lin et al. does not teach the inclusion a single mismatched nucleotide in the ODN donor compared to DNA template that is about 72 nucleotides in length.  
Anderson et al. teach a method of genome editing using CRISPR system and a donor polynucleotide to correct point mutation diseases (see paragraph [0136], [0014]).  
Hu et al. teach that single-base mutations can be reversed or induced by the single stranded DNA (page 197, 1st col., lines 1-3). Hu et al. teach generation of a DLD-1 cell line that expresses a eGFP that comprises a single mutation TAC-TAG at codon 67 that inactivates eGFP as a phenotypic readout for single based pair repair (page 198, 1st col., 3rd and 4th paragraph).  Hu et al. teach a 72-bp oligonucleotide bearing all DNA bases was designed complementary to the target non-transcribed strand of the eGFP gene, except for a single mismatch located in the center of the all DNA molecule (page 199, 2nd col., 1st paragraph).  Hu et al. teach that this 72-bp oligonucleotide is able to correct the single base pair mutation in eGFP in DLD-1 cells (see Table 1 and Table 2).  Hu et al. teach cell synchronization enhances the gene repair frequency in DLD-1 cells (page 207, 1st col., 2nd paragraph, and Figure 4 and legend).  
It would have been obvious to an ordinary skilled in the art to include in the ssODN donor a single mismatch nucleotide based on the combined teaching of Lin et al. and Anderson et al.  The ordinary skilled in the art would recognize that there are many diseases comprising a point mutation in the genome of an organism may be corrected by HDR induced by CRISPR system based on the teaching from Anderson et al. The ordinary skilled in the art would have been motivated to include a single nucleotide mismatch in the ssODN taught by Lin et al. to correct such mistake when needed. Hu et al. demonstrated that a 72 nucleotides ssODN is capable of repairing a single base pair mutation in a mutant eGFP gene in DLD-1 cell line, and tested other parameters such as cell synchronization and using ssODN to either sense or complementary strand for its effect on the mismatch repair.  It would have been obvious to an ordinary skilled in the art to determine the optimal length of ssODN and other parameters to promote DNA cleavage and repair because it would have been routine experimentation in the art.  The ordinary skilled in the art would be motivated to use the ssODN of 72 base pairs for targeting and repairing the mutant eGFP as taught by Hu et al.  Therefore, the claimed invention of claims 1, 3-5, 7, 9-11 would have been prima facie obvious to an ordinary skilled in the art at the time the application was filed.
Regarding claims 29 and 30, the claim scope is not limited by the “wherein” clause because it does not require steps to be performed. MPEP 2111.04 [03] set forth: “the court noted (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since the claimed method does not recite any additional steps that directed to this result, it is interpreted that any disclosure renders obvious the two steps recited in claims 29 and 30 would result in the result a) and b) in the “wherein” clause.  
Response to Arguments
In response to the rejection, Applicant argues that the repairing step now requires annealing of the cleaved DNA and fusing the first cleaved end and the second cleaved end of the cleaved DNA, which is not taught by Lin and Anderson.  Applicant asserts that amended claim also recites a 72 nucleotide ssODN, which is not taught by Lin and Anderson.  Applicant asserts that data from example 2 demonstrates the importance of all claimed components to obtain successful gene editing, whereas Lin and Anderson only teach donor DNA of almost 200 nucleotides.  
The above arguments has been fully considered but deemed unpersuasive.  Contrary to Applicant’s assertion, Lin et al. teach the step of annealing the cleaved DNA and fusing the cleaved ends because this step inherently occurs when HDR is completed.  Lin et al. demonstrate HDR in EMX1 locus (for example, Figure 4 and legend), so that the annealing and fusing step is taught in Lin et al.  Lin et al. also teach that the method demonstrates no detectable off-target editing (page 8, 2nd paragraph, lines 2-3). As such, the limitation of step b) is met.  With regard to use a 72 nucleotide ssODN in the claimed method, the teaching from Hu renders using said ssODN obvious, especially when targeting the mutant eGFP.  Therefore, the above rejection is considered proper.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/Primary Examiner, Art Unit 1636